JOHNSON, J.,
Concurring and Dissenting:
¶ 11 respectfully dissent. While I agree that this Court is constrained to affirm the PCRA court’s order in the instant case, I disagree with the analysis employed by the Majority in reaching this result. My esteemed colleagues find it appropriate to address the substantive merits of the waiver issue under the PCRA. However, I conclude that the Appellant’s failure to articulate a cogent argument in support of his appeal warrants an affirmance of the PCRA court’s order on that basis alone.
*1037¶ 2 In his Statement of Questions Involved, the Appellant presents one issue for our review:
Whether the trial court erred in dismissing Defendant’s PCRA motion on issues contained therein which were not in the trial record?
Brief for Appellant at 5. The Argument section of Appellant’s Brief, less than one full page in length cites two cases in support of this assertion, Commonwealth v. Thomas, 896 Pa.Super. 92, 578 A.2d 422 (1990) and Commonwealth v. Petras, 368 Pa.Super. 372, 534 A.2d 483 (1987). Neither of these cases supports the Appellant’s claim, nor do they shed any light on his obscure and cursory argument. Appellant’s failure in this regard warrants dismissal of the appeal. See Commonwealth v. Zewe, 444 Pa.Super. 17, 663 A.2d 195, 201 (1995) (concluding that an Appellant’s failure to comply with Pa.R.A.P. 2119(a) by following each question raised with pertinent discussion and citation to supportive authority waives the Appellant’s right to appellate review of the issue). Accordingly, I find it unnecessary, and beyond our scope of review, to address the substantive merits of whether Appellant’s claims are waived under the PCRA.